Citation Nr: 0714999	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  02-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for conjunctivitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from May 2000 to September 
2000.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for 
conjunctivitis.  

In May 2005 and October 2006, the Board remanded the claim 
for further development.  The remand directives having been 
completed, the claim is again before the Board for appellate 
review.

The Board notes that the veteran has submitted a January 2005 
claim for service connection for anaphylaxis, also claimed as 
allergic reaction to fire ant bites.  This claim remains 
unadjudicated. 


FINDING OF FACT

Conjunctivitis is not related to service. 


CONCLUSION OF LAW

Conjunctivitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. § 
3.303(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
her claim, June 2005 and November 2006 VA compensation and 
pension examination reports, and VA medical records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
her behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

The veteran claims service connection for allergic 
conjunctivitis, which she contends initially manifested in 
service.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Factual Background

Service medical records indicate the veteran's eyes were 
normal at enlistment into service in April 2000.  The veteran 
did not report a history of eye trouble.  Service medical 
records indicate the veteran sought treatment for irritated 
eyes in May 2000 and viral conjunctivitis was diagnosed.  She 
continued to complain of itchy, runny eyes in June 2000.  Her 
examining physician was unable determine whether her 
condition was an upper respiratory infection or allergic 
rhinitis and enteritis.  

The veteran underwent a VA eye examination in June 2005.  She 
complained of discomfort and a history of allergies, 
especially around dust.  She reported double vision, 
blurring, itching, and tearing.  The examiner diagnosed 
allergic conjunctivitis.  A medical opinion was obtained in 
November 2005.  After reviewing the veteran's claims file, 
the examiner concluded that he was unable to state whether 
the veteran's current allergic conjunctivitis disability was 
triggered by an event during service.  A supplemental medical 
opinion was obtained in November 2006.  The examiner reviewed 
the veteran's claims folder and concluded that he could not 
reach an opinion without resorting to mere speculation. 

Analysis

The medical evidence of record reflects a current diagnosis 
of allergic conjunctivitis, manifested by double vision, 
blurring, itching, and tearing.  Service medical records 
indicate the veteran sought treatment for viral 
conjunctivitis and allergic conjunctivitis.  However, a 
chronic disability affecting the veteran's eyes was not 
diagnosed at separation from service.  Further, there is no 
evidence that the veteran sought medical treatment for 
allergic conjunctivitis after separation from service, 
despite her claims of treating the condition with home 
remedies.  

Also of record are November 2005 and November 2006 VA opinion 
statements.  After review of the veteran's claims folder, a 
VA examiner concluded there is insufficient evidence to 
relate the veteran's allergic conjunctivitis to service 
without resorting to speculation.  There is no contradictory 
opinion of record relating the veteran's disability to 
service.  Despite a diagnosis of a current disability and 
treatment for allergic conjunctivitis during service; the 
criteria for a grant of service connection have not been met.  
There is no current medical opinion relating the veteran's 
allergic conjunctivitis disability to active service.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for conjunctivitis must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated April 2001 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Notice regarding effective dates and increased disability 
ratings were provided to the veteran in November 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of her claim, the RO obtained 
her service medical records, her private and VA medical 
treatment records, and provided the veteran a VA examination 
in June 2005, as well as a supplemental medical opinion in 
November 2006.  The veteran has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating this claim. 


ORDER

Entitlement to service connection for conjunctivitis is 
denied. 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


